996 So. 2d 253 (2008)
Larry SIMON, Petitioner,
v.
FLORIDA POWER CORPORATION, etc., Respondent.
No. 5D08-2542.
District Court of Appeal of Florida, Fifth District.
December 12, 2008.
Nicholas E. Karatinos, of Law Offices of Nicholas E. Karatinos, Lutz, and Bonnie Ava Berns, of Bonnie A. Berns, P.A., Ormond Beach, for Petitioner.
Thomas M. Gonzalez and Erin G. Jackson, of Thompson, Sizemore, Gonzalez & Hearing, P.A., Tampa, for Respondent.
PER CURIAM.
Larry Simon's petition for certiorari is dismissed as untimely. See Hickox v. Taylor, 933 So. 2d 675 (Fla. 1st DCA 2006) (holding that motion seeking rehearing of nonfinal order was unauthorized, and therefore, failed to delay rendition of underlying order).
DISMISSED.
ORFINGER, LAWSON and COHEN, JJ., concur.